 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON




 3                      UNITED STATES DISTRICT COURT
                                                                  Oct 15, 2018
                                                                      SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
 4
   KYNTRELL TREVYONE JACKSON                  No. 4:18-CV-05069-SMJ
 5 (a.k.a. SINISTER
   DAEVAYASNAHAM GOD),                        ORDER DISMISSING CASE
 6                                            WITHOUT PREJUDICE
                       Plaintiff,
 7
                v.
 8
   SHAWNA PATZKOWSKI, DEANNA
 9 BAKER, ALISA RIDENOUR,
   MELANIE ROMINE, SAMMI
10 MUECKE, LONNIE ROBERTS,
   TANNER MINK, ROY GONZALES,
11 TRACY SNYDER (SCHNEIDER),
   JONI AIYEKU, FRED IVEY,
12 ANTONIO GONZALES, DONALD
   HOLBROOK, STEVEN SUNDBURG,
13 CARLA SCHETTLER, DONALD.
   CALDWELL, SCOTT BUTTICE,
14 DONNA L. HUBBS, TIM THRASHER,
   JANE DOE (DONNA L. HUBBS’
15 DAUGHTER), JOHNATHAN
   DUNLEAVY, CHARLES PEACE, and
16 JUDGE SALVADOR MENDOZA, JR.,

17                           Defendants.

18
           Before the Court, without oral argument, is Plaintiff Kyntrell Trevyone
19
     Jackson’s Motion to Voluntarily Dismiss Complaint, ECF No. 32, and Motion to
20
     Waive Collection of Filing Fee, ECF No. 33. Defendants have not been served in this


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE -- 1
 1   action. Having reviewed the file in this matter, the Court finds good cause to grant the

 2   motions.

 3         Accordingly, IT IS HEREBY ORDERED:

 4         1.     Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 32, and

 5                Motion to Waive Collection of Filing Fee, ECF No. 33, are GRANTED.

 6         2.     All claims are DISMISSED WITHOUT PREJUDICE.

 7         3.     All pending motions are DENIED AS MOOT.

 8         4.     All hearings and other deadlines are STRICKEN.

 9         5.     The Clerk’s Office is directed to CLOSE this file.

10         6.     The institution having custody of Plaintiff shall cease collection of the

11                filing fee in this matter, case number 4:18-CV-05069-SMJ.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to Plaintiff and the Office of the Washington State Department of

14   Corrections, Attn: LFO/COS UNIT, P.O. Box 41107, Olympia, Washington

15   98504-1107, to forward to the appropriate agency having custody of Plaintiff. The

16   Clerk’s Office shall also provide a copy of this Order to the Financial Administrator

17   for the United States District Court for the Eastern District of Washington.

18         DATED this 15th day of October 2018.

19
                        _________________________
20                      SALVADOR MENDOZA, JR.
                        United States District Judge


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE -- 2
